TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00146-CR



                                  Carla Deann Rolla, Appellant

                                                  v.

                                   The State of Texas, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. CR-02-052, HONORABLE GARY L. STEEL, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The reporter’s record has not been filed and is overdue. The court reporter has

advised the Court that no request or payment for the record has been made. See Tex. R. App. P.

35.3(b). Appellant’s counsel, Donna Hall Keith, who our records reflect is retained, did not respond

to the clerk’s overdue notice.

               This is an appeal from an order revoking community supervision. The clerk’s

record reflects that appellant was represented at the February 7, 2008, revocation hearing by

William D. Old, III, who was appointed on December 27, 2007. After the trial court revoked

supervision and imposed sentence, Old timely filed a motion to withdraw (which included a request

that substitute counsel be appointed), a notice of appeal, a request for preparation of the reporter’s

record, an affidavit of indigence signed by appellant, and a motion for a free reporter’s record on
appeal. The trial court granted the motion to withdraw and substituted Keith as counsel on appeal.

No action appears to have been taken on the request for a free record.

                The appeal is abated and the trial court is instructed to determine, following a hearing

if necessary, whether appellant is presently indigent. See Tex. R. App. P. 20.2. If the court finds that

appellant is indigent, it shall order the preparation of the reporter’s record at no cost to appellant.

If necessary, the court shall also appoint counsel to effectively represent appellant in this appeal.

Copies of all findings, conclusions, orders, and a transcription of the reporter’s notes if a hearing is

held, shall be tendered for filing in this Court no later than October 3, 2008.




                                                ___________________________________________

                                                Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson;

Abated

Filed: September 5, 2008

Do Not Publish




                                                   2